PER CURIAM.
The court is equally divided on the question of whether the decision of the court of appeals, 147 Wis. 2d 22, 433 N.W.2d 16 (Ct. App. 1988), should be affirmed or reversed. Chief Justice NATHAN S. HEFFERNAN, Justice SHIRLEY S. ABRAHAM-SON, and Justice WILLIAM G. CALLOW being of the opinion that the decision should be affirmed, and Justice ROLAND B. DAY, Justice DONALD W. STEINMETZ, and Justice LOUIS J. CECI being of the opinion that the decision should be reversed. Justice WILLIAM A. BABLITCH did not participate.
Decision affirmed.